                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


TYSON HOBAN,                                   2:18-CV-12011-TGB

                  Plaintiff,

                                         ORDER DENYING MOTION
      vs.                                      TO QUASH

KEVIN SPRAGUE, et al.,

                  Defendants.



 I.   Background

      Plaintiff Tyson Hoban alleges that he was beaten in Flint City Lock-

Up, operated by the Genesee County Sheriff Department, in violation of

his Fourth, Eighth, and Fourteenth Amendment rights to be free from

excessive force and cruel and unusual punishment. Complaint, ECF No.

1. His Complaint also includes a count seeking damages for assault and

battery under Michigan law. Id.

      The incident giving rise to this lawsuit took place on June 2, 2018.

While Plaintiff was booked into the jail after his arrest, Defendants

allegedly pushed Plaintiff to the ground, pinned him down, sprayed him


                                    1
with pepper spray, and punched him repeatedly. Id. at PageID.5.

Plaintiff admits that he used offensive language but maintains that he

was not acting in a physically aggressive manner. Id. Plaintiff claims that

he suffered serious injuries that Defendants delayed seeking medical

attention for him for an hour and twenty-five minutes. Id.

      In discovery, Plaintiff seeks production of the internal investigation

report that the Genesee County Sheriff’s Department completed in

response to the incident. This matter is now before the Court on

Defendants’ Motion to Quash Plaintiff’s Subpoena. ECF No. 17. The

Court ordered Defendants to submit the report for in camera review, ECF

No. 29, which they did on June 14, 2019.

II.   Analysis

      As an initial matter, “[p]arties may obtain discovery regarding any

nonprivileged matter that is relevant to any party’s claim or defense and

proportional to the needs of the case.” Fed. R. Civ. P. 26(b). Because

“mutual knowledge of all the relevant facts gathered by both parties is

essential to proper litigation,” the discovery rules “are to be accorded a

broad and liberal treatment.” Hickman v. Taylor, 329 U.S. 495, 507

(1947); see also Schlagenhauf v. Holder, 379 U.S. 104, 114–115 (1964)


                                     2
(citing Hickman). Defendants raise two arguments in support of their

position that the Court should grant them an exemption from liberally-

construed discovery rules.

     First, Defendants argue that public policy favors keeping their

internal investigation confidential. And second, they argue that the

report is privileged pursuant to the deliberative process privilege. The

Court addresses each argument below.

        a. Public policy arguments cannot overcome                     the
           presumption in favor of broad discovery.

     Defendants rely on two central cases for their argument that public

policy concerns support their position that the internal investigation

report should be protected from public disclosure. First, they cite Garrity

v. New Jersey, 385 U.S. 493 (1967), a case in which the Supreme Court

held that police officers’ statements taken during an investigation could

not be used against them in a subsequent criminal trial because the

officers were told that they would be fired if they refused to answer

questions. The Supreme Court determined that use of these statements

violated the officers’ Fifth Amendment right against self-incrimination.

Defendants concede that Garrity does not control the outcome of this

motion but argue that the same principles underlying Garrity warrant
                                    3
quashing the subpoena. The Court disagrees. Garrity rests on the

principle of the Fifth Amendment’s right not to be compelled in any

criminal case to be a witness against oneself. The rule in Garrity protects

that right by preventing statements given during internal investigations

from being used in any subsequent criminal cases. In a civil case, there

is no criminal penalty at issue. A witness may choose not to testify in a

civil case by invoking the Fifth Amendment, although the jury may draw

an adverse inference from such an invocation that the testimony would

be unfavorable. Defendants mischaracterize Garrity when they interpret

it as “afford[ing] protections in order to encourage cooperation within an

internal investigation.” ECF No. 17 PageID.123. Garrity affords

protections in criminal prosecutions in order not to violate the

Constitution.

     Second, Defendants cite a Michigan Supreme Court case exempting

a police department’s internal investigation report from disclosure

pursuant to the Michigan Freedom of Information Act (MFOIA). Kent

Cnty Depute Sheriff’s Ass’n v. Kent Cnty Sheriff, 463 Mich. 353 (2000).

The Michigan Supreme Court interpreted a provision in MFOIA allowing

a public body to exempt personnel records of law enforcement agencies


                                    4
from disclosure “[u]nless the public interest in disclosure outweighs the

public interest in nondisclosure in the particular instance.” Mich. Comp.

Laws § 15.243. In applying this balancing test, the Michigan court found

that public interest favors nondisclosure, reasoning that disclosure of the

report would make it more difficult for the police department to convince

officers to participate in future investigations. Kent Cnty, 463 Mich. at

365.

       Decisions of a state court interpreting state law do not bind this

Court. And Defendants’ argument that public policy requires that they

be able to withhold otherwise relevant discovery does not appear to be

grounded in any federal rule. Moreover, the balancing test that Michigan

courts use to determine whether documents are exempted from

production under MFOIA cannot cleanly apply here, because the instant

matter relates to discovery, not public disclosure—Plaintiff has offered to

stipulate to a protective order prohibiting public disclosure of the report.

The interests at stake in producing clearly relevant evidence to the other

side in a civil action are different from those involved when a citizen is

seeking public disclosure of internal government documents. But even if

we were to apply the MFOIA exemption rule to the facts of this case, the


                                     5
Court cannot conclude that the benefits to the public of nondisclosure

outweigh the benefits of disclosure in this case.

     Plaintiff seeks materials that include transcripts of the interviews

of the officers who were involved in the altercation with Plaintiff, taken

shortly after the incident occurred. Disclosure of such material

constitutes a benefit to the public that outweighs the concern of

Defendants that, in the future, officers may not be willing to participate

in internal investigations. While employees may not want to participate

in internal investigations that could eventually become public, employers

frequently require employees to do things that they may not necessarily

wish to do—particularly when they involve investigations of possible

misconduct by those employees.

     A rule guaranteeing that the results of internal investigations

should permanently remain shrouded in secrecy does not protect the

public. It is possible, as Defendants argue, that guaranteed secrecy might

make officers feel more comfortable answering questions truthfully, even

if that truth is embarrassing or inculpating. But the Court is unwilling

to assume that employees would be untruthful if made aware that their

answers may become known to the public—and making decisions based


                                     6
on such an assumption would not serve the interests of justice. For these

reasons, Defendants’ public policy argument is unavailing.

     Defendants also argue that the internal investigation report would

be cumulative, citing Fed. R. Civ. P. 26(b)(2)(C)(ii), which, if true, would

require the Court to “limit” the discovery. ECF No. 17 PageID.122. To

make this argument, Defendants rely on Plaintiff’s ability to depose

individuals whom the sheriff’s department interviewed to compile the

internal investigation report. But Defendants have not established that

witnesses deposed would testify identically to their responses during the

internal investigation. Prior statements of witnesses are crucial to

effective cross-examination. The internal investigation interviews were

completed closer in time to the event giving rise to this suit and may

therefore be more reliable than depositions conducted months later.

Alternatively, Plaintiff may wish to ask additional questions of deposed

witnesses based on their interview transcripts contained in the internal

investigation report. The internal investigation report is therefore not

cumulative.




                                     7
         b. The deliberative process privilege does not apply to the
            internal investigation report.

      Defendants’ second argument is that the internal investigation

report is protected by the deliberative process privilege, exempting it

from discovery under Fed. R. Civ. P. 26. The deliberative process privilege

“covers ‘documents reflecting advisory opinions, recommendations and

deliberations comprising part of a process by which governmental

decisions and policies are formulated.’” Dep’t of Interior v. Klamath Water

Users Protective Ass’n, 532 U.S. 1, 8 (2001) (quoting NLRB v. Sears,

Roebuck & Co., 421 U.S. 132, 148 (1975)).1 To be covered by the

deliberative process privilege, a document must be both “predecisional”

and “deliberative.” Tigue v. U.S. Dep’t of Justice, 312 F.3d 70, 76 (2d Cir.

2002). The privilege “does not extend to ‘objective facts’ upon which an

agency’s decisions are based.” Jordan v. City of Taylor, No. 14-13796,




1Although these Supreme Court cases interpret the federal Freedom of Information
Act (FOIA), the framework for the deliberative process privilege is the same in the
FOIA context as in the civil discovery context. This is because FOIA exempts from
disclosure “inter-agency or intra-agency memorandums or letters which would not be
available by law to a party other than an agency in litigation with the agency.” 5
U.S.C. § 552(b)(5). The Supreme Court has therefore “incorporate[ed] civil discovery
privileges,” including the deliberative process privilege, into FOIA disclosure
exemptions. Klamath, 532 U.S. at 8. This differs from the MFOIA exemption
discussed in subsection (a)—MFOIA’s exemption in Mich. Comp. Laws § 15.243 does
not incorporate civil discovery privileges.
                                         8
2015 WL 2384057, at *1 (E.D. Mich. May 19, 2015) (quoting Kaiser v.

Aluminum & Chemical Corp. v. United States, 157 F. Supp. 939 (Ct. Cl.

1958)).

     Upon review of the internal investigation report, the Court has

determined that no material is predecisional, deliberative, and non-

factual. The report submitted to the Court for in camera review contains

the following:

   Internal     Investigation   Report   by   Undersheriff   Christopher

     Swanson;

   Request for internal investigation by Captain Jason Gould;

   Transcript of internal interview with Deputy Griffin Lloyd;

   Transcript of internal interview with Sergeant Kevin Sprague;

   Transcript of internal interview with Deputy Mark Zilinski;

   Summary of the discipline hearing for Deputy Lloyd;

   Notice of disciplinary action to Deputy Lloyd; and

   Acknowledgments of Garrity rights signed by Kevin Sprague,

     Griffin Lloyd, and Mark Zilinski.

Undersheriff Swanson’s Internal Investigation Report is a summary of

the evidence reviewed by Swanson in connection with the incident. The


                                    9
Report is predecisional to the question of whether any disciplinary action

should be taken. Although the Report contains a “Conclusion” section,

that section merely compares statements given by Deputy Lloyd to

Undersheriff Swanson’s summary of the evidence he reviewed. It does

not make any conclusion as to Deputy Lloyd used excessive force or

whether the department should discipline him. The report recounts what

Undersheriff Swanson saw in the videotapes, what he heard in the

officers’ statements, and how they compare with the statements made by

Deputy Lloyd. It is primarily a summary of objective facts. Consequently,

the Internal Investigation Report itself is predecisional but does not

disclose any deliberations by the Sheriff’s Department.

     The remaining documents likewise contain only objective factual

information and do not show any “advisory opinions, recommendations

[or] deliberations” as set forth in Klamath. See Jordan v. City of Taylor,

No. 14-13796, 2015 WL 2384057, at *2 (E.D. Mich. May 19, 2015) (finding

that a police department internal investigation “with two small

exceptions” is “purely factual” and not privileged because it contains the

officers’ statements about what they observed and what they did); see also

Kirk v. Kulwicki, No. 07-14146, 2008 WL 1882690, at *1 (E.D. Mich. Apr.


                                   10
24, 2008) (finding that facts on which a decision was based were

discoverable in a prison’s internal investigation about excessive use of

force).

      There is also case law in this district holding that the deliberative

process privilege should not be extended to law enforcement internal

investigation reports of the kind at issue here because “[t]he deliberative

process privilege should be invoked only in the context of communications

designed to directly contribute to the formulation of important public

policy.” Austin v. Redford Twp Police Dept., No. 2:08-CV-13236, 2011 WL

13324125, at *9 (E.D. Mich. Mar. 18, 2011) (quoting Soto v. City of

Concord, 162 F.R.D. 603, 612 (N.D. Cal. 1995)). The sheriff’s department

did not use the internal investigation report and accompanying materials

to formulate public policy; instead, it used the report to determine

whether to discipline individual officers. Additionally, Austin notes,

“where there is reason to believe the documents sought may shed light

on government misconduct, the privilege is routinely denied, on the

grounds that shielding internal government deliberations in this context

does not serve the public’s interest in honest, effective government.” 2011

WL 13324125, at *9 (quoting Hinkley v. United States, 140 F.3d 277, 285


                                    11
(D.C. Cir.); accord In re United States v. NorCal Tea Party Patriots, 817

F.3d 953, 959 (6th Cir. 2016) (crediting the IRS’ admission that the

deliberative process privilege “can be waived in cases involving

‘government misconduct’”). In this case, as stated above, the Internal

Investigation Report of Undersheriff Swanson almost entirely comprises

facts and summaries of the evidentiary record, it does not generally

reveal deliberative processes of the Sheriff’s Department, and it does not

contribute to the formulation of public policy. And it does relate to

government misconduct.

       Taking all these factors into account, the Court will not withhold

this report, or any of its supporting materials, based on the deliberative

process privilege.

III.   Conclusion

       For the foregoing reasons, Defendants’ Motion to Quash is

DENIED. Given the sensitivity of these materials, they should not be

filed on the public docket. The Parties are therefore ORDERED to

submit a proposed stipulated protective order governing the discovery of

the internal investigation report within fourteen (14) days of the date of

this Order.


                                    12
SO ORDERED.

DATED July 17, 2019.

                       BY THE COURT:


                       /s/Terrence G. Berg
                       TERRENCE G. BERG
                       United States District Judge




                        13
